                                           Case 5:20-cv-04445-BLF Document 33 Filed 11/11/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     A1 ON TRACK SLIDING DOOR REPAIR                     Case No. 20-cv-04445-BLF
                                         AND INSTALLATION, INC.,
                                   8
                                                        Plaintiff,                           ORDER VACATING ALL DATES,
                                   9                                                         REQUESTING DISMISSAL OR A
                                                 v.                                          STATUS UPDATE NO LATER THAN
                                  10                                                         30 DAYS, AND ADMINISTRATIVELY
                                         BTI GROUP,                                          CLOSING THE CASE
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received notice of the Parties’ settlement. ECF 32. Accordingly, the Court

                                  14   VACATES all pretrial and trial dates in this action and REQUESTS that the parties voluntarily

                                  15   dismiss the case or provide a further status update no later than December 11, 2020.

                                  16          The Clerk SHALL administratively close the case. This is an internal procedure that does

                                  17   not affect the substantive rights of the parties. The parties may request that the case be reopened, if

                                  18   appropriate, should a settlement not be reached.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 11, 2020

                                  23                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  24                                                      United States District Judge

                                  25

                                  26
                                  27

                                  28
